 MAGMACOPPERCOMPANYMagma Copper Company and MiltonC Overpeck, JrCase 28-CA-1905April 23, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWN ANDJENKINSOn December 31, 1969, Trial Examiner James RHemingway issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's DecisionThereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting briefPursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decisionand the entire record in this case, including the excep-tions and brief, and hereby adopts the findings, conclu-sions, and recommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, and orders that theRespondent,Magma Copper Company, San Manuel,Arizona, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R HEMINGWAY,TrialExaminerUpon acharge filed on June 17,1969, by Milton C Overpeck,Jr , a complaint issued onJuly 22,1969, alleging thaton about January23, 1969,Respondent laid off MiltonC Overpeck,Jr , for a period of5 daysto commenceon January24, 1969,because he was a member oftheInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,Lodge No 2181, andhad engaged in unionactivityor concerted activitiesfor the purpose of collective bargaining or mutual aidor protectionThe Respondent'sanswer filed on July31, 1969,admittedthe 5-day layoff ofOverpeck butdenied the alleged unfair labor practices101Pursuant to notice, a hearing was held in Tucson,Arizona, on September 30 and October 1, 1969, beforeme The General Counsel and Respondent were represented by counsel, and full opportunity was given toexamine and cross-examine witnesses and to introduceevidence bearing on the issuesAt the close of thehearing, the parties waived oral argument but requestedtime in which to file briefs Such time was grantedand briefs have been received from both partiesFrom my observation of the witnesses and upon theentire record in the case, I make the followingFINDINGS OF FACTITHEBUSINESSOF THE RESPONDENTThe Respondent has, since May 6, 1969, been acorporation organized under, and existing by virtue of,the laws of the State of Delaware Prior to said date,Respondent had been a corporation organized under,and existing by virtue of, the laws of the State ofMaineAt all times material hereto, Respondent hasmaintained a place of business at San Manuel, Arizona,where it is engaged in the business of operating a coppermine and smelterDuring the 12-month period immediately precedingthe issuance of the complaint, the Respondent, in thecourse and conduct of its business operations, mined,sold, and distributed at said place of business, productsvalued in excess of $50,000, of which, products valuedin excess of $50,000 were shipped from said place ofbusiness directly to States of the United States otherthan the State of Arizona During the same period,the Respondent purchased and received equipment, sup-plies, and other goods and materials directly from outsidetheState of Arizona, valued in excess of $50,000Respondent admits that it is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the ActIITHE LABOR ORGANIZATIONInternational Association of Machinists and AerospaceWorkers, AFL-CIO, Lodge No 2181, herein calledthe Union, is a labor organization within the meaningof Section 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA Discrimination, Interference, Restraint, and CoercionIGrievance procedure under Respondent-UnionagreementIn the collective-bargaining agreement current betweenthe Respondent and the Union at the time of the allegedunfair labor practice, the procedure for presentationof grievances is described as proceeding in three steps,the first being an oral presentation to the grievant'simmediate supervisor within 5 days The second step,ifthe grievance is not adjusted in the first step, is182 NLRB No 20 102DECISIONSOF NATIONALLABOR RELATIONS BOARDby written presentation to the division head (in thiscase the superintendent) within 48 hours after the verbalpresentationThe third step, if the grievance is notearlier settled, is referred by the grievance man (anemployee designated by the Union for each of theseveral divisions and departments to handle grievancesand to police the contract) to the Union's grievancecommittee to determine if the grievance should beappealed to the Respondent's general manager Thatcommittee has 10 days in which to refer the grievancein writing to the general manager There is also a provi-sion in the agreement covering arbitrationIn the first step of the grievance, the grievance man,himself, orally presents the grievance to the immediatesupervisor of the employee involved In the secondstep, the written grievance is signed by both the individ-ual grieving and by the grievance man If the grievanceinvolves a matter affecting all, or a large number of,the employees in the group, the grievance man maysign the written grievance by himselfGeneral manager's hearings (the third step in a griev-ance proceeding) are always held at 4 p in in the adminis-tration buildingWhen the date is set for the hearingbefore the general manager, the personnel departmentnotifies the Union in writing of the date that the hearingon the specified grievance will be held Then the chairmanof the Union's grievance committee calls the personneloffice either the day before or early on the morningof the date set for the hearing and gives it a list ofthe people the Union expects to attend the meetingThis list includes the grievance man who originally pre-sented the grievance and the grievant, himself Thepersonnel department then notifies the time office andthe department where any man who is expected toattend the meeting works, that he is scheduled to attendthe generalmanager'smeetingThis is usually doneby a telephone call, followed by a written memorandumThe Union notifies the grievant and the grievance manof the date of the generalmanager'smeetingTheRespondent, itself, assumes no responsibility for notify-ing the grievance man or grievant2Therules of RespondentThe Respondent's rules of long standing (publishedina booklet) include a list of types of misconductjustifying discipline or discharge In this list, is thefollowing4Habitual absence from duty with or withoutnotice and permission, orunauthorized absencefrom assigned working place while on duty,habit-ual tardiness [Emphasis supplied ]The emphasized portion is the basis for the Respondent'sdefense in this case3Overpeck's employmenthistoryMilton Overpeck, a repairman in the smelter repairdepartment at the Respondent's San Manuel operationsfor 11V22 years, works on the repair of all machinery,conveyor belt, fans, and converters in the smelter areaHe is a member of the Union of long standing and,at the time of the events herein concerned, he wasa grievance man and had been for between 4 and 5yearsHe represented about eight repairmenPrior to the strike in the copper industry, whichbegan in July 1967 and ended in March 1968, Overpeck'simmediate foreman had been John Staggs At that time,the repair department did not come under the supervisionof the smelter superintendent, but following the endof the strike, the smelter repair department was placedunder the supervision of John Cullom, the smelter super-intendent, and Staggs was replaced by Bacel Richardsonas foreman of the smelter repair department on August1, 1968Overpeck testified that since the end of the strikethe men had become increasingly dissatisfied with thecollective-bargaining agreement and with the conditionsthat resulted from the changes in management It isapparent that during that period Overpeck, himself, hadchafed under his new supervision Since the end ofthe strike, Overpeck had filed a large number of griev-ances,' (much larger than any other grievance man andmore than he, himself, had filed before the strike) andmany of these were on behalf of himselfThe great number of written grievances (second step)which were filed with Superintendent Cullom was obvi-ously a source of annoyance to the latter, who referredto them as an "outrageous number " The record doesnot disclose the dates or the disposition of all the griev-ances filed by Overpeck I assume that the Union'sgrievance committee thought there was merit in thosethatwent to the third step, or they would not havecarried them there, but what happened once they wereconsidered at the general manager level is not shownexcept as to a few which were adverse to the UnionIcan only infer that most, if not all, of Overpeck'spersonal grievances were decided adversely From bitsof testimony here and there, one may infer that Overpeckfelt that there was a disparity between the treatmentgiven in the cases of similar grievances by other depart-ments and by his own, especially with respect to hispersonal grievancesIn December 1968, Overpeck filed a charge with theBoard containing nine specifications of alleged discrimi-nation 2 This charge was dismissed by the RegionalDirectorThe dismissal of that charge is not takentomean that Overpeck had nothing to complain of,but only that the Regional Director found that the actioncomplained of did not constitute an unfair labor practiceSuperintendent Cullom testified that since Overpeckhad come under his supervision, Overpeck had neveraccepted supervisory authorityDuring 1968, according'Overpeck testified that in the 5 years that he had been a grievanceman he had filed about 100 grievances of which about 50 or 60had been filed since the end of the strike And he had attended about25 generalmanagers meetingsThe Respondent adduced testimonythat since the end of the strike Overpeck had filed 63 written grievancessThe contents of this charge are shown only in Respondent s OpeningStatement a document filed with the Trial Examiner in lieu of anoral opening statement MAGMA COPPER COMPANY'103toCullom, he had given Overpeck an - oral warningfor "loafing in my office, ostensibly to process a griev-ance when he had been sent to another part of theplant to work,"3 and was in the superintendent's officewithout his foreman's knowledge.Foreman Richardson once reported to SuperintendentCullom that men in his crew were using wheelbarrowsforwork platforms and that he had cautioned themagainst this.Why Richardson did not exercise his authori-ty to correct the matter does not appear. Cullom person-allywent and checked on this and found Overpeckstanding in a wheelbarrow using an acetylene torch.For violation of safety rules, Cullom gave Overpecka warning. There is no evidence as to what was donewith the other employee or employees who were doingthe same thing. This gave rise to one of Overpeck'sgrievances which went to a general manager's meeting,Overpeckmaintainingthat use of a wheelbarrow wasa safe practice and that the Respondent had no rightto prevent it. On another occasion, Cullom gave Over-peck a written warning for violation of a safety rulerequiring "tagging amachine out," meaning puttinga tag on an electrical circuit breaker so that the machinewould not be inadvertently started bysomeone elsewhile repairmen were working on it. This, again, wentto a third stage grievance, Overpeck maintaining thatitwas not necessary to tag the machine out on thatoccasion.4 Cullom also was critical of Overpeck fortaking too long on two jobs, one, wrapping asbestoscloth aroundan opening,5i hours on one side withoutsupervision but only a half hour on the other sidewith supervision, and the second, a lubrication of thesoot blowers. According to Cullom Overpeck, "hadto be chased out of the lunch room" (he did not testifyby whom) at one time when he was there drinkingcoffee,5 and then spent 8 hours on the job, which,Cullom testified, "only takes" 3 to 4 hours. For this,Cullom, in the latter part of 1968,8 gave Overpeck a5-day layoff .7 A grievance concerning that layoff wentto a third step grievance, which was decided adverselyto Overpeck.8 Following the generalmanager'smeetingon this grievance, while union representatives werespeaking with General Manager Wise, the latter remarkedthatOverpeck would have to go, but that, when he3Overpeck did, in fact, file a grievance at that time, but, accordingtoCullom, "that wasn't the necessary way to do it " In the priorcharge filed by Overpeck in December 1968, as stated in the Respondent'sOpening Statement, one of the complaints listed was that Cullom "hasharassed Overpeck by making him come to the smelter office everytime he wants a grievance form "'Overpeck's failure to tag out one of three machines in a serieson another occasion was excused by Cullom as an oversight.SThere is noevidence concerningany scheduled coffeebreaks orany custom in regard thereto.6Dates were not accurately fixed The date given in Respondent'sopening statementfor this incident was October 11, 1968. Cullom merelyfixed it in 1968.'Overpeck was not asked for his side of these incidents I amuncertain as to whether Overpeck's grievances concerned the rightto continue his practices or over the fact that he was penalized forengagingin them when others might not have been, or because hefelt that the penalty was excessive.9The matter was later taken to arbitration by the Union The decision,which did not come down until September, 1969, was against Overpeckdid,Wise wished to make sure that it was done rightand proper. Pursuant to leading questions by Respond-ent's counsel,Wise testified that he thought Overpeckwas a mutual problem to the Respondent and to theUnion.When Asked by the Trial Examiner about thesense in which he used the word "go," Wise testifiedthat he meant that Overpeck would eventually haveto be terminated. In explaining the context in whichhe had used that word, Wise testified that "when thereisone individual so terribly unhappy that he has tobe bringing up grievance after grievance after grievance,there's something basically wrong and the manager isseriously concerned with these matters.... Why shouldone individual be so out of i step with everybody elseon the job?"On January 8, 1969, Overpeck had been specifiedby the Union's grievance committee as one of thoseto attend a general manager'smeetingof that day.The personnel department notified Overpeck's foreman,Richardson, of this but, through an oversight, the Uniondid not mention it to Overpeck. Richardson remainedsilent,and Overpeck failed to attend the meeting. Over-peck was upset by the fact that Richardson had saidnothing, and he spoke to Richardson about it. Richardsonmerely said that it was not his obligation to notifyOverpeck. While Overpeck was underStaggs, the latterhad frequently told Overpeck that he had been notifiedthat Overpeck was to attenda general manager'smeetingthat day. Apparently, Overpeck regarded Richardson'ssilence as discourtesy.3.The layoff of OverpeckOn January 22, 1969, Overpeck was scheduled toattend a general manager's meeting at 4 p.m. The person-nel department sent a memorandum that day to thetimekeeper and to Superintendent Cullom, among others,stating that Overpeck (along with two other employees)was cleared to attend that meeting. Personnel ManagerDavid Ridinger testified that it was the practice of hisdepartment to telephone the department of the excusedemployee to notify the latter department that the employ-ee was cleared for the general manager's meeting andthat it was the practice for the immediate supervisorof the employee to be notified. According to customin such a case, at the time for him to leave for themeeting, the grievance man picks up his timecard fromhis foreman, who, before giving it to the grievanceman, writes on the grievance man's timecard the numberof hours he has put in on various jobs in the department,writes in 1 hour for the general manager's meeting,and signs the card. By using an account number onthe timecard for each job, the foreman thus notifiesthe bookkeeping department of how to allocate thecosts.Since quitting time is 4:30, writing in 1 hour forthe general manager's meeting means that the grievanceman would get paid for half an hour before the meetingwas actually to begin. During that time, Overpeck wouldwalk a distance of about two blocks to the time office,hand in his timecard and get a brass check (which 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would give the timekeeper the next day in orderto get his timecard back),, then walk on to the nextbuilding,which was called the change room, wherehe would shower and change clothes; then he wouldwalk to the employees' parking lot, get his car, drivea couple of blocks to, the parking lot of the administrationbuilding, and 'walk" from there to the administrationbuilding.On January 22, Overpeck's foreman, Richardson,attended a meeting in the office of Superintendent Cullomwhich started shortly after lunch and continued fora good part of the afternoon. Overpeck, himself, hadbeen assigned that day to work on the conveyors. At3p.m. he returned to the smelter repair shop. Theevidence does not reveal whether or not Overpeck hadfinished his assignment on the conveyors or whetherhe had left before that job was finished. No contentionwas made, however, that a.,substitute was needed tofinish any work for Overpeck, and no issue was raisedabout Overpeck's return at that time to his work basein the smelter repair shop. The Respondent's only con-tention is that Overpeck left the smelter repair shopearly that day without "touching base" with his foreman;i.e., telling his foreman where he was going.When Overpeck, upon returning to the smelter repairshop, found that Foreman Richardson was not in hisoffice, he telephoned the time office and asked whetheror not he had been cleared for' the general manager'smeeting.As previously stated, the personnel departmentalways notified the timekeeper when a grievance manwas excused to leave early to attend a general manager'smeeting. The timekeeper informed Overpeck that hehad been cleared. Overpeck testified that, in additionto calling the timekeeper, he had also called severalother departments where he thought Richardson mightbe, but that Richardson was not 'there. He did not,however, call any of Richardson's supervisors.Overpeck testified that it had been his practice oflong standing to get his card from the foreman at 3:20or 3:25 p.m. and leave for the meeting. This was appar-ently true when he was under Staggs, but he had notpreviously left early while under Richardson's supervi-sion.He testified that occasionally the foreman, if hewas not going to be around at the time the grievanceman was to leave, would sign the timecard in advanceand leave it for the grievance man to pick up. I judgethat Overpeck was again testifying as to his experienceunder his former foreman, Staggs, for he testified thatthiswas the first time he had been unable to findRichardson when he waslready to leave for a generalmanager'smeeting.Overpeck testified that he had never been told thathe was required to obtain permission from his supervisorbefore leaving his work station to attend a manager'smeeting.On the contrary, he testified, Foreman Staggshad once told' Overpeck that Staggs could not interferewith his going to the general manager's meeting whenhe had, been cleared to go and had "told us, in effect,that if he was absent from the shop or forgot to signthe card, one or the other, to take the card and toleave at the proper time and he would sign it as hepassed through the timeroom that evening after work."This had happened several times, according to Over-peck's undisputed testimony.On January 22, 1969, when Richardson had notreturned by "approximately" 3:25 p.m., according toOverpeck, the latter picked up his timecard (which Rich-ardson, had already signed),9 left it with the timekeeper,picking up his brass identification check. The timekeeper,as he is permitted to do, changed the notation on Over-peck's timecard of 8 hours on conveyors to 7 hoursand noted 1 hour for thegeneralmanagersmeeting.According to Overpeck, he passed through the timeoffice at 3:28, or 3:29' p.m.10 The timekeeper testifiedmerely that Overpeck had gone through between 3:25and 3:30 p.m. The timekeeper's testimony is credited.Overpeck testified that he arrived at the general manag-er's meetingat 4:02 or 4:03 p.m.Foreman Richardson testified that he had made outthe timecards for his men just after lunch. On Overpeck'she showed 8 hours on conveyors. Richardson had thengone to themeeting inSuperintendent Cullom's officewhich started between 1 and 1:30 p.m. He was stillin thismeeting,he testified, when, at 3:15 p.m., thesmelter clerk, George Haler, had notified Richardsonthat there was a general manager's meeting that afternoonand that Overpeck was scheduled to be there. Richardsonstarted to testify that he had "learned" that Overpeckhad been scheduled to attend the general manager'smeeting that day, but corrected himself, to say thathe had been "notified" of the hearing by the smelterclerk at 3:15 p.m. However, when Respondent's counselasked, "Was this your first knowledge of it?" he repliedthat it was. I am skeptical of Richardson's testimony,since word is usually given in the morning. The smelterclerk,who would be the one to notify Richardson inthe morning, did not testify, however.According to Richardson, it would take him onlya couple of minutes to get from the smelter office(the superintendent's office), where he was, to the repairshop.Richardson testified, "Well, it was 3:15 whenIgot the notice [from the smelter clerk] so 'I had tohurry back to the shop so I could be there by, 3:30to let this man off,"11 However, Richardson testifiedOverpeck "was gone when I got to the shop at 3:25."Since, by his own testimony, Richardson took 10 minutestomake the trip that he testified would take only 1or 2 minutes, I do not get a picture of haste, andI am not convinced that Richardson's testimony as tothe time of his departure from the superintendent'soffice or his return to the smelter repair shop (whichreturnwas not corroborated by anyone at the repairshop) was as accurate as he sought to make it appear.6The foreman frequently makes'the cards out during the day andsigns them, keepingthe cards in his box for any corrections thatmight have to be made before the end of the day11Cullom testified that Overpeck had "cleared the gate" sometimebefore 3:25 p in. He did not say where he had received his information11Cullom' testified that Richardson left the superintendent's officeat 3,20 p in , but his testimony indicated that he was approximating.At another point, Cullom testifiedthat the meetingin his office ended MAGMA COPPER COMPANYRichardson testified that "whoever was in the. shopat that time, I can't recall,' told me he [Overpeck]was gone." Richardson gave testimony which, if credit-ed, would show an excellent memory for some detailsbut a very poor memory for others which one wouldsuppose-were as easy to remember.The first thing Richardson did when he discoveredthat Overpeck had already left was to telephone Superin-tendent Cullom to tell him that Overpeck had left.Inote that Richardson did not call the time office toascertain if or when' Overpeck had passed there, andRichardson did-not testify that there was any conversa-tionwith Cullom about the time when Overpeck hadleft.He just told Cullom that Overpeck had left: Theway this call took place suggests that Richardson andCullom had anticipated that Overpeck would leave with-out waiting for Richardson and that Richardson wasmerely confirming that Overpeck had left.After testifying that' he had "called Cullom to saythatOverpeck had left, Richardson added, "I thoughthe might want to continue the meeting." Richardsondid not remember (but "imagined") that he had askedCullom if he wanted him to return to the' meeting,yet Cullom testified that the meeting had ended beforeRichardson had left his office. In his telephone conversa-tionwith Cullom, according to Richardson, there wasno` mention of any disciplinary action against Overpeck.He could not remember 'whether or not he had takenany steps at all to initiate ariy disciplinary action. Howev-er,he testified that "before the shift begins in themorning we always go to the' general foreman's officeand get our orders for the day.and 'I believethat is where 'I learned about the disciplinary action."However, his mind was blank as to what he heardthere. Cullom, however, after Richardson had told himon the telephone on the 'evening of January 22 thatOverpeck had already left, went in the company ofAssistant Superintendent Caldwell directly to the officeof,AssistantManager Wayne Burt and "urged" thatOverpeck be discharged for "blatant violation of a well-known rule, in a long series of such challenges."When Overpeck came to work on January 23, 1969,he became aware of the fact that Richardson was askingsome of the men' in the' repair shop that morning aboutwhat time Overpeck had left the shop 'the previousday. Although Richardson purportedly had asked "some-one" in the smelter repair shop'the night'before whereOverpeck was, he did not testify that he had askedthat-unknown person when Overpeck had left.Richardson's testimony gave every appearance of anattempt to avoid revealing anything which Richardsonbelieved might damage the Respondent's case. In viewof his hot and cold memory, I do not credit his testimonyas to when he returned ' to the smelter repair shopfrom Cullom's office on January 22. I even doubt histestimony that he questioned anyone at that time. Cul-lom's testimony of the time that Richardson had calledhim and the, time that Overpeck had gone through thegate were obviously adjusted to suit his own interestItdid not even jibe with Richardson's testimony orwith the timekeeper's.105When Overpeck learned that Richardson; on the morn-ing 'of January 23, was questioning men about whenhe had left the shop the day before, he went to Richard-son and asked why he was inquiring,about him.Richard-son, according to Overp'eck's credited testimony,repliedthatOverpeck had left the day before"without hisauthority." 'According to'this account,Richardson didnot say that Overpeck had left early. Richardson, 'him-self, did not testify about this conversation with Over-peck.Overpeck testified that he had protested to Richard-son that he had followed the procedure that had alwaysbeen in effect 'when the foreman was not present atthe time he was supposed to leave for the generalmanager'smeeting,and he asked Richardson to arrangea meeting,with -Superintendent Cullom so that they mightgo over the procedure and,'if there was another onethat they preferred,he would be happy to abide byit.According to Overpeck, Richardson said that hewould speak to Cullom and let Overpeck know later.Later, according to Overpeck,Richardson told him thatCullom was outof town thatday.12No such meetingever took place.On the morningof January23, 1969, Personnel Manag-er Ridinger informed General Manager Wise of conversa-tions which he had had with "the smelter supervision"about disciplinary action to be taken against Overpeck.Wise and vague,intentionally I deduce, about exactlywhat Ridinge'r had said to him; but Wise testified thatthe smelter supervision had recommended Overpeck'sdischarge and that he had thought this would be grosslyunfair and that he had prevailed upon them to reconsid-er.13To dothis, he remanded the matter to that "supervi-sion," and they decided on the 5-day layoff.Right after lunch that day (January 23),AssistantSuperintendent Caldwell brought to Foreman Richardsona prepared disciplinary action slip which gave Overpecka 5-day disciplinary layoff(not including scheduled daysoff) starting on January 24, 1969,for "leaving the jobearly on 1/22/69 without'proper authorization. 1114 Rich-ardson signed his name and then Caldwell signed hisin the spaces'provided therefor.At 4:15p.m. that day,Overpeck' was called to thesmelter repair office.Present,according to Overpeck,were Staggs;15 Richardson,Caldwell,andWillieVanHerron,the Union's alternate grievance man. RichardsontoldOverpeck'that he was being,given a 5-day layofffor "leaving the, job without proper authorization," asOverpeck put it. Since Caldwell and Staggs did nottestify and since Richardson gave no testimony aboutthis,Overpeck's testimony stands undenied. Overpeckprotested to Caldwell that he had never known that" Cullom testified that he had to go to Phoenix" Wise testified that at that time he was not as fully informedof the facts as he had become by attending the hearing14"Leaving the job early" is not necessarily descriptive of leavingbefore 3 30 p in Since Cullom took the position that Overpeck hadto clear with his foreman in order to leave at any time' before 4.30p m , "leaving early" could signify merely leaving before 4.30 p mI believe that this was the meaning Respondent's supervisors had inmind at that time, although at the hearing they made an issue ofthe 5 minutes which Overpeck had left before 3 30 p in11Why Staggs was there does not appear 106DECISIONSOF NATIONALLABOR RELATIONS BOARDany authorization was needed to attend a general manag-er'smeeting other than the one given by the personneldepartment. Caldwell said, "You knew better." Over-peck said that this was the first incident of this naturethat had come up under Richardson." There is no evi-dence of any further conversation. Overpeck signedthe disciplinary action slip on the line intended forhim, but Van Herron refused to sign on the line forthe grievance man's signature.Overpeck filed a grievance about this 5-day layoffwhich, in due course, reached the third step, the generalmanager. Again the decision was adverse to Overpeck.Asked by Respondent's counsel whether, or not' hethought a 5-day disciplinary layoff was proper in thiscase,Wise testified that he did "in view of the factthat we were discussing not only the incident of January22, but we were also reviewing the man's overall experi-ence with the company and the many grievances thathad been brought to our attention through the grievanceprocedures in past months."Union and company representatives, after Overpeck'sgrievance was rejected, discussed the problem that Over-peck had been to them, according to Personnel ManagerRidinger. According to Ridinger, "Both sides were pon-dering where does this thing end, it keeps going onand on, how do we get these things settled, Mr. Over-peck, I mean." Several days after that, according toRidinger,David Cummings, chairman of the Union'sgrievance committee, telephoned Ridinger and askedtheRespondent's reaction to replacing Overpeck asgrievance man by another man, Dan Lewis. Ridingertestified he replied that "that would be fine with us,"and that, "this might help alleviate the problem." Itwas at this time that Overpeck was relieved of hisgrievanceman's position for several months. Duringthe time before he was given back the position, hisreplacement had filed few, if any, grievances.4. Concludingfindings anddeductionsAs stated earlier, the Respondent justified the 5-daylayoff of Overpeck on the ground that he had violatedawell-known rule of long standing:, "Unauthorizedabsence from assigned working place while on duty."Respondent took the position that, regardless of thereason for a man's being away from his assigned workingplace, this rule was violated if the employee did notfirst get authorization from his foreman. The necessityfor Respondent's rule was stated to be for safety andefficiency-safety, because a man away from his postmight suffer injuries because of dangers inherent inthe type of machinery and equipment about the plant;efficiency because, in case of emergency, a foremanmight have to gather his crew in a hurry, so he hadto keep track of them; furthermore, as Cullom testified,"You can't supervise people if you don't even knowwhere they are. 1117'" I find that Overpeck was not the most articulate of people Heappears to be unable to cut incisively through semantic differencesor to marshal] all the pertinent facts to explain his position17In its brief to the Trial Examiner the Respondent statesIn an attempt to show that infractions of this ruleby other employees were not overlooked and to avoidgiving the appearance of discrimination, the Respondentadduced evidence of the application of the rule to otheremployees Personnel Manager Ridinger testified that,on one previous occasion, a grievance man had lefthiswork area to attend the general manager's meetingwithout notifying his supervisor and that he was givena 3-day layoff. Ridinger did not testify that that grievanceman had any concern in the grievance or had beencleared by the personnel department to attend the generalmanager's meeting, and there is reason to believe thathe had not been." The employee involved, James Hen-derson, was in the mill division (not under Cullom).Ridinger testified also that Henderson, 'an operator inthe concentrator building, undoubtedly needed a replace-ment when he left, because his operation was continuous,but he had not had any communication with his foreman,and "I think he somehow found out about the hearingand took off." Ridinger conceded that he was notinformed as to whether or"not Henderson had beencleared by the personnel department with notice bythe latter to Henderson's supervisors'. This would bea material fact if the Henderson case were to be usedas a precedent for penalizing Overpeck.Other instances given by Ridinger of discipline metedout for violation of the rule that Overpeck was accusedof violating involved employees who had no valid excuseatallfor leaving their work stations. In one case,two men on the B shift came to work in the smelter"and decided it was too hot to work or something,so they took off and went over the fence." From this,Ideduce that they did not even pass the time office.These men were discharged. In another case mentionedby Ridinger, a man was found intoxicated and awayfrom his work station. "Introduction, possession, oruse of intoxicating liquorsor coming to' workunder the influence of intoxicating liquors. . . ." wasin itself a violation of rules; so that man actually violatedtwo rules. No other cases actually similar to Overpeck'swere shown.The Respondent brought out that other grievancemen (members of the grievance committee) had neverfailed to "touch base" with their supervisors beforeleaving to attend a general manager's meeting.'' Howev-er, Jack Clements, the Union's vice president and aIndeed, the only suggestion that the rule was not reasonable camefrom the Trial Examiner himself, who volunteered his opinionthat the rule was "ritualistic " The Trial Examiner's commentdid not concern the rule, itself It related to the Respondent'sposition that the rule should be rigidly applied regardless of whetheror not the reason for the rule existed in the particular case"In his testimony at another point, Ridinger testified that they didnot want just anyone to come to the general manager's meeting Hetestified"At least there have been occasions when some person, whoisreally a disinterested party, decides, well, 'I ought to see whathappens at that hearing ' "'BTheir problem might have been simpler than Overpeck's Grievancecommittee member Clements testified that, if his foreman was notaround when he was leaving for a general manager's meeting "I normallygo through the machine shop and get some other supervisor to signit[his time card] " Since the supervisor of the machine, shop wasover his own supervisor, this presented no problem MAGMA COPPER COMPANYmember of the, grievance committee, testified that thosecommitteemen had said at a manager's meeting thatthey did this as a matter of "courtesy" and not becausethey felt that authorization was necessary. Also it gavethe supervisor an opportunity to correctly show thetime spent at the general manager's meeting. Lewis,who served as grievance man after Overpeck had beenrelieved of his duties and who had been past chairmanof the grievance committee, was reported to have saidat the general manager's meeting, at the time whenOverpeck's layoff was being discussed, that he hadnever been told that he had to notify his supervisorwhen leaving to attend a general manager's meeting.And Clements testified that before the general manager'smeeting where Overpeck's grievance concerning his 5-day layoff was taken up, he had never heard of arule that one had to notify his supervisor in personbefore attending a general manager's meeting.The ' book of rules which contains the one reliedon by the Respondent also contains'one which provides:RULES GOVERNING ABSENTEEISM3.An employee who has not made advance arrange-ments for time off and who is confronted withthe necessity of being absent from his work shallmake every effort to contact his immediate supervi-sor and inform him of the circumstances. If theemployee is unable to contact his supervisor, heshall call the Time Office and give the followinginformation:His name;His payroll number;The name of his immediate supervisor;The shift -or shifts he will be absent from, andthe circumstances making the absence necessary.4.Reporting off by a telephone call to the TimeOffice, as described above, does not mean thatthe employee so reporting is automatically grantedan excused absence. An employee who has beenabsentwithout prearrangement and who subse-quently presents an excuse acceptable to the Com-pany will be entitled to a certificate of excused,absence.Thislanguage couldcover Overpeck's failure to obtainhis foreman's approval to leaving for the general manag-er'smeetingeven if consent was actually necessary.He attempted to contact his foreman, he telephonedthe timekeeper, he supplied expressly or tacitly all therequired information, and his excuse for leaving wasundeniably one that had to be approved. Hence, theonly fault appears to have been Overpeck's departure5 minutes before the deadline.Cullom, although adhering to the assertion that therewere no exceptions to the rule that no one could leavethe department without "touching base" with his super-visor (and this meant face to face contact, or at least107verbal'20 not written, notification by the employee aswell as express authorization by the supervisor to leave),conceded that if Overpeck had waited until 3:30 p.m.and his foreman had not returned by that time, thatthis would have been a different situation and he wouldnot have raised the issue in the first place. The reasonfor the rule of touching base with the supervisor, tothe extent that it pertained to the necessity for theforeman's knowing of the employees' whereabouts, didnot enter this case, because, as Cullom testified, "Weall knew where he was."The matter boils down, therefore, to a question ofwhether or not the penalty meted out to Overpeckfor leaving 5 minutes earlier than he was supposedto leave was actually meted out because of an infractionof rules or was meted out in whole or in part becauseof Overpeck's union activities in filing grievances.21 Theseverity of the penalty is not an issue here exceptto the extent that it might be motivated by a discriminato-ry intent or indicated a course designed to curb Over-peck's union or concerted activities.Since Overpeck was not asked about his side ofthe various grievances he had filed on other occasions,Iam unable to determine in each case whether ornot they were frivolous, designed to be harassing, andan abuse of the grievance process as the Respondentviewed them, or had some basis, as Overpeck seemedto believe. It is apparent from the evidence that Overpeckhad filed nowhere near so many grievances in his yearsas grievance man before the strike as he had afterthe strike when he came under Cullom's supervision.The cause of the increase conceivably could have beenOverpeck's dissatisfaction with the strike settlement oritcould have been his chafing under the rigidity ofCullom's enforcement of rules-rules which Overpeckrequired clarified.22 Cullom, himself, looked upon Over-peck as an ungovernable, rebellious troublemaker. Thelarge number of written grievances filed could be partlyattributed to the requirements of the Union's contractin the first two steps, for the situation was certainlynot alleviated by the fact that Cullom seemed to, feelitnecessary to do personally what the foreman shouldhave done-to handle personal discipline. The resultwas that, if there was any basis for a grievance atall, the grievance would necessarily have been prejudgednot only by the foreman but also by the superintendent-R0Cullom was willing to concede that notification by Overpeck bytelephone might have sufficed, in this instance Richardson, however,testified that it would have served no purpose for him totelephonewhen he was informed by the smelter clerk that Overpeck was scheduledto attend the general manager's meeting on January 22 because hewould have been relieving Overpeck 15 minutes early and, besides,he had to correct Overpeck's timecard Had he telephoned, however,he need not have relieved Overpeck at 3.15 p m He could have toldOverpeck he would be right over and would correct Overpeck's timecard.In fact, he could have telephoned the timekeeper to correct the card.21Even if Respondent's motive was mixed, the discrimination wouldbe no less an unfair labor practice.N.L.R.B vSymonsMfg Co ,328 F 2d 835, 837 (C.A7),N L R.B v. LexingtonChairCo ,361F.2d 283, 295 (C.A.6);Sutherland LumberCompany,Inc ,176 NLRBNo 14322After Overpeck's last layoff, the rules were revised, but the revisedrules are not in evidence 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe very men to whom a grievance had to be addressedin the first two steps Necessarily a large number ofwritten grievances were carried to the third step, forthe general manager,Wise,would be the only oneof the three-Richardson Cullom and Wise-who couldthen be expected to be unbiased, yet, the picture presented convinces me that even Wise impartial though heappeared,was reluctant to overrule his managementstaff in open sessions with union representatives, regardless of Wise's personal judgement in the matterWhile on the one hand management was attributingto Overpeck motives of malice in the filing of grievances,Overpeck appeared to feel that he was being discriminated against and punished because of his activities asgrievance man, a conclusion that might or might nothave been warranted in all cases It is not a simplematter to conclude whether either side was justifiedin its conclusionsBut it is my impression that theremight have been some fault on each side Overpeckisportrayed by the Respondent as the kind of personwho questions any order which is not backed up bya written rule or a prior bilateral agreement This couldhave been the basis for the Respondent's belief that,when Overpeck left 5 minutes early to attend a generalmanager's grievance meeting, he was trying to createan issue in order to get a written determination ofthe necessity for getting the foreman's express approvalbefore leaving to attend the general manager's meetingBut for the Respondent's belief that Overpeck wasattempting to create an issue, I am convinced that hisdeparture 5 minutes early would have created no seriousreactionAsked what time repairmen ordinarily checkedout at the end of the shift, William Hester, the timekeep-er, testified that they would check out at the gate between4 25 and 4 30 p m The shift actually ended at 4 30p m This means that those employees who left thegate before 4 30 p in must have left their assignedwork stations about 5 minutes before the end of theshift in order to reach the timekeeper's room between4 25 and 4 30 p m I judge that specific authorizationfrom their foreman was not obtained every day to leavethat much before the end of the shift 23 Although Overpeck had not usually passed the timekeeper's officeto attend a grievance meeting before 3 30 p m , duringthe time he had been under Richardson's supervision,the Respondent's tacit approval of the practice of leavingwork stations at the end of the shift 5 minutes earlywarrants an inference that an unbiased employer, inapplying a stricter rule to Overpeck on January 22,1969, for leaving 5 minutes earlier than he should haveleft, even taking into consideration the prior warnings23There is evidence that some members of the grievance committeewere permitted to leave their work stations at 3 20 p in to go tothe generalmanagersmeeting but they were at a location 8 milesfarther away than the smelter area Hence this should not be considereda precedent for Overpeck to follow However there is evidence thattwo of Richardsonsmen(Steelworkers) had once walked out thatRichardson had seen themgoing and calledto them to return butthat they had just waved and continued on that Richardson had commented that he w'is going to dock their pay but he had apparently noteven done that Richardson gave no explanation of this disparate treatment when he was on the standand discipline meted out to Overpeck, would have limiteditscorrective action in this case to a reprimand andawarning not to repeat The fact that Cullom's firstand only reaction, on January 22, when he was toldby Richardson that Overpeck had already left, wasto discharge Overpeck for this minor offense, with noattempt to investigate the circumstances any further,warrants the conclusion that Cullom was looking fora cause to discharge OverpeckThe Respondent takes the position that it was notmerely Overpeck's leaving 5 minutes early but thatitwas his leaving even a minute early in violationof Respondent's supposed rule that an employee mustinvariably notify his foreman in person before leavinghis assigned work station, even if the foreman knowsfullwellwhere he is going and why he has left andeven if the employee's excuse for leaving was oneover which the foreman could exercise no discretionin approving or disapproving I say "supposed rule"because the word "unauthorized" in the rule that "unauthorized absence from assigned working place whileon duty" does not expressly limit the employee toverbal approval by a foreman in a personal confrontationwith an employee The latter interpretation is merelyCullom's interpretation of the rule (which Respondenthas here espoused), and his inflexible interpretation ofit is even contrary to rules 3 and 4 of the Respondent's"Rules Governing Absenteeism " If Cullom's interpretation were correct, Overpeck should not even have lefthiswork on the conveyors before 3 30 p in unlessand until his foreman had appeared so that he couldbe asked permission to leave Yet, Respondent raisedno issue about Overpeck's return from the locationof the conveyors to the smelter repair building wherehe expected to see his foreman about leaving Theonly issue raised by the Respondent was about Overpeck's leaving the smelter repair building before hisforeman showed up to release himIdo not mean to imply that Cullom must be aslenient in his application of rules as other supervisorsin Respondent's operations might have been, but I dofind in Cullom's reaction in this instance to what wasatmost a minor violation of rules-his precipitate actionto effect Overpeck's discharge with no pretense of inves-tigation of all the facts-a bias and prejudice that canbe attributed only to his resentment that Overpeck would,through the grievance process, question his judgmentor decisions so frequently 24 He testified about Overpeck"His first activity after he came into our jurisdictionwas to begin to threaten me with grievances " AlthoughCullom immediately thereafter testified that "we acceptgrievances as a matter of course," his use of the word"threatened" discloses that he did not approve of thefiling of grievances which questioned his authority andhis decisions These grievances he considered as a "chal-24 It is significant that when he telephoned Cullom to say that Overpeckhad picked up his card and left Richardson had no conversation withCullom about discipline or who would handle it It may be deducedthatRichardson knew in advance that Cullom was just waiting foran opportunity to get rid of Overpeck and knew that it was out ofhis hands MAGMA COPPER COMPANYlenge" and as a "harassment.", He testified, "I don'trequire that he [Overpeck] be happy, but I do resentthe harassment that he's engaged in [filing of grievances]ever since he's been in our division." Cullom testifiedthat he considered Overpeck as an agitator and that,inhisopinion, if Overpeck were not the grievanceman, other employees would "go along with the isituationas it was "Cullom, in response to a suggestive question askedby Respondent's counsel, testified that Overpeck 'filed"repeated or multiple grievances on the same subject."Because this was in answer to counsel's suggestivequestion, because no examples thereof were given, andbecause the answer involved a personal conclusion ofCullom which cannot be examined, I give this testimonyno weight.I do not conclude that Overpeck's judgment in deter-mining what grievances should be pressed was alwaysthe soundest. But this is not a precondition to engagingin lawful concerted activities.25 Overpeck apparentlyconceived it his duty, in "policing the contract," toraise issues that the average employee might not haveraised, but this does not mean that Overpeck was abusingthe grievance process or. using it only for purposesof harassment.26Although Overpeck's departure for the general manag-er'smeeting before 3:30 p.m. was a violation of rules,Iam satisfied and find, on all the evidence, that thisviolation of rules was not the real reason for the penaltyimposed upon Overpeck.21 The evidence demonstratesthat the Respondent tolerated similar violations on the,part of other employees who were not engaged in con-certed or union activities. Furthermore evidence ofRespondent's bias and prejudice against Overpeck and,itsobvious desire to find some reason to rid itselfof the harassment of grievances filed by Overpeck,amply demonstrate that Overpeck's minor infractionof a rule was, at most, a minimal factor in Respondent'smotivation, if, indeed, it was any part. Under all thecircumstances, I conclude and find that the 5-day layoffgiven to Overpeck was given not merely to penalizehim for leaving for a grievance meeting 5 minutes earlybut was designed to discourage him and other employeesfrom filing grievances, thus interfering with, restraining,and coercing employees in the exercise of rights guaran-teed in Section 7 of the Act.28 I am further convincedand I find that Respondent's punishment of Overpeckwas discriminatorily motivated, and, hence, Respondentengaged not only in unfair labor practices within thessMushroom Transportation Co , Inc, 142 NLRB 1150.28As the court said in SaltRiver ValleyWater Users' Assn vN.L R.B, 206 F.2d 325 (C A 9) "concerted activities which are protect-ed by the Act often create a disturbance in the sense that they createdissatisfaction with the status quo "Z'Taylor Instruments Companies,165 NLRB 84328Aerodex, Inc ,149NLRB 192,DorwoodRentalCompany,178NLRB No 104;Top Notch Manufacturing Company, Inc.,145 NLRB429;Farmers Union Cooperative Marketing Assn, 145 NLRB1,Trailmo-bile Division, Pullman Incorporated,168 NLRB 230,Monsanto ChemicalCompany, 130 NLRB 1097,Mushroom Transportation Co , Inc , supra109meaning of Section 8(a)(I) of the Act but also withinthe meaning of Section 8(a)(3) of the Act.29CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Milton C. Overpeck, Jr., is an employee withinthe meaning of Section 2(3) of the Act and is a memberof a labor organization within the meaning of Section2(5) of the Act.4.By interfering with, restraining, and coercing saidOverpeck in the rights guaranteed in Section 7 of theAct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.By discriminating against said Overpeck becauseof his union activities, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusionsof law and upon the entire record in the case, I recom-mend that Respondent, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing MiltonOverpeck or any other employee in the use of thegrievance procedure or in any other manner interferingwith, restraining, or coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act.(b)Discouraging membership in any labor organiza-tion by discriminating in regard to the hire or tenureof employment or any term or condition of any employee.2.Take the following action, which I find will effectu-ate the policies of the Act:' (a)Make whole Milton Overpeck for any loss hemay have suffered as a result of his layoff by Respondentinviolation of the Act, between January 24 and 30,inclusive, 1969, by paying him a sum of money equalto that which he would have earned during said periodbut for his unlawful layoff, together with interest onsaid sum at the rate of 6 percent per annum untilpaid.3o(b) Post at its smelter repair shop and at all placeswhere notices to employees are customarily posted atitsSanManuel, Arizona, operations, copies of theattached notice marked "Appendix."" Copies of said16Kellwood Co ,175NLRB No 79; GlennBerryManufacturers,Inc ,169 NLRB No 121, GrahamEngineering,164 NLRB 679, 689,Taylor Instrument Companies,165 NLRB 843,Sandpiper Builders,152NLRB 79630Isis Plumbing& Heating Co.,138 NLRB 71611In the event no exceptions are filed as provided by Section 102 46 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, to be furnished by the Regional Director forRegion 28, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for60 consecutive days thereafter in conspicuous placesas approved by the saidRegionalDirectorCopies ofsaid signed notice shall also be forthwith delivered toeach member of the grievance committee and to eachgrievance man of the Union at the San Juan operationsof Respondent(c)Notify the said Regional Director, in writing, within 20 days from the date of service of this Decision,what steps Respondent has taken to comply herewith 32of the Rules and Regulations of the National Labor Relations Boardthe findings conclusions recommendations and Recommended Orderherein shall as provided in Section 102 48 of the Rules and Regulationsbe adopted by the Board and become its findings conclusions andorder and all objections thereto shall be deemed waived for all purposesIn the event that the Board s Order is enforced by a judgment ofaUnited States Court of Appeals the words in the notice readingPosted by Order of the National Labor Relations Board shall bechanged to readPosted Pursuant to a Judgment of the United StatesCourt of Appe ils Enforcing an Order of the National Labor RelationsBoard32In the eventthat thisRecommendedOrder is adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 28 in writing within 10 days from the date ofthis Order what steps it has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency Of The UnitedStates GovernmentWe herebynotify our employees thatWE WILL NOTimpose any disciplinary penaltieson any employee for filing grievances or otherwiseengaging in concerted activitiesWE WILL NOT discriminate in regard to the hireand tenure of employment of any of our employeesbecause of his union membership or activitiesWE WILL NOT interfere with, restrain, or coerceour employees in the exercise of the right to selforganization, to form, join, or assist labor organiza-tions, to bargain collectively through representativesof their own choosing, or to engage in other concert-ed activities for the purpose of collective bargainingor other mutual aid or protection or to refrainfrom any or all such activitiesWE WILL make whole Milton C Overpeck, Jr ,for any loss he may have suffered during his layoffbetween January 24 and 30, 1969, by paying hima sum of money equal to that which he wouldhave earned but for his unlawful layoff duringthat period, plus interest at the rate of 6 percentper annum from the date said wages were dueuntil the date of payment thereofDatedByMAGMA COPPERCOMPANY(Employer)(Representative(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 500 Gold Avenue, Room 7011, P 0 Box 2146,Albuquerque New Mexico 87103, Telephone 843-2507